Citation Nr: 0701886	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran had active military service from April 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the RO.  The veteran's daughter, M, 
was born on November [redacted], 1976.  

The Board would note that although the December 2004 
Statement of the Case indicates that the veteran filed his 
claim for recognition of his daughter M as a helpless child 
in May 2002, there is a pending claim on file for recognition 
of his daughter M as a helpless child dated in September 
1997.  

Although he was sent a letter from VA dated in October 1997 
stating that his claim could not be considered because his 
daughter was not yet 18 years old, the veteran responded in a 
statement later in October 1997 that his daughter was 
actually 20 years old.  The veteran also inquired in a 
statement received by VA in November 1999 as to the status of 
his claim for recognition of his daughter M as a helpless 
child.  No action was taken by VA on the September 1997.  
Consequently, as the veteran's September 1997 claim has not 
been finally adjudicated, it must be considered a pending 
claim.  See 38 C.F.R. § 3.160 (2006).  

For the reasons indicated hereinbelow, the case is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

A review of the claims file reveals that the evidence on file 
is adequate to make a reasoned decision on whether the 
veteran's daughter, M, could be considered a helpless child 
for VA benefit purposes.  

In order to establish entitlement to recognition of M as the 
helpless child of the veteran, it must be shown that she was 
permanently incapable of self-support as of her 18th 
birthday.  38 C.F.R. § 3.356 (2006).  In making such a 
determination, the focus of the analysis must be on M's 
condition as of her 18th birthday.  If it is found that M was 
capable of self-support at age 18, the VA need proceed no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

Although there is medical evidence on file dated prior to 
November [redacted], 1994, M's 18th birthday, that M had systemic 
lupus erythematosus (SLE) with pulmonary fibrosis and 
Hermanski Pudlack albinism, there is no medical opinion on 
whether M's condition at that time would prevent employment.  

There is evidence in the record that M was a student at the 
time of her 18th birthday, but it is unclear what type of 
school she was attending.  While there is an October 2002 
opinion that M is currently unemployable due to complications 
of SLE, this opinion does not refer to her condition at the 
time of her 18th birthday.  

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact veteran and ask him to 
provide an educational and employment 
history for M, especially prior to 
November 1994, to include any relevant 
records or documentation corroborating 
such history.  

2.  Thereafter, the claims file and a 
copy of the provisions of 38 C.F.R. § 
3.356 (conditions which determine 
permanent incapacity for self-support) 
should be forwarded to an appropriate VA 
health care provider, who should review 
all records pertaining to the veteran's 
daughter M and offer an opinion as to 
whether it is at least as likely as not 
that she was permanently incapable of 
self-support due to physical or mental 
disability on November [redacted], 1994, her 
18th birthday.  The health care provider 
should indicate that the records were 
reviewed and provide a complete 
rationale for all opinions offered.  

3.  Thereafter, the RO should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

